 1 DAVID L. ANDERSON (CABN 149604)
   Acting United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 NEAL C. HONG (ILBN 6309265)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7246
 7        neal.hong@usdoj.gov

 8 Attorneys for United States of America

 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO.:     CR-18-607 CRB
                                                       )
14           Plaintiff,                                )   __________ ORDER DETAINING DEFENDANT
                                                           [PROPOSED]
                                                       )   MICHAEL MAURICIO PRIOR TO TRIAL
15      v.                                             )
                                                       )
16   MICHAEL MAURICIO,                                 )
                                                       )
17           Defendant.                                )
                                                       )
18

19           On December 18, 2018, the Grand Jury charged Defendant with violations of 21 U.S.C. §§ 846
20 and 841(b)(1)(B)(viii). Defendant made his initial appearance on December 21, 2018 and was

21 represented by Assistant Federal Defender Elizabeth Falk. The Government moved for detention and

22 the Court held hearings on January 9, 2019. January 11, 2019, and January 22, 2019.

23           The Government moved for detention based on safety of the community and risk of flight.
24 Pretrial Services submitted a report that recommended release on a secured bond of at least $50,000.

25 Defendant argued for release to a drug treatment facility without a secured bond and put forth sureties

26 for an unsecured bond.

27           Upon consideration of the Pretrial Services report and the parties’ proffers at the detention
28 hearing, the Court finds by a preponderance of the evidence that Defendant poses a risk of flight and by

     [PROPOSED] DETENTION ORDER
     CASE NO. CR-18-607-CRB
 1 clear and convincing evidence that no condition or combination of conditions will reasonably assure the

 2 safety of the community. Accordingly, the Court orders Defendant detained pending trial.

 3          The Court bases this order on Defendant’s escalating pattern of criminal behavior, his pattern of

 4 non-compliance while on state probation, the nature of his offenses, a current outstanding state arrest

 5 warrant, and the discovery of numerous credit and social security cards belonging to other individuals at

 6 Defendant’s residence.

 7          This Order supplements the Court’s findings at the detention hearing and serves as written

 8 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 9          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

10 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

11 factors, paraphrased below:

12          (1) the nature and seriousness of the offense charged;

13          (2) the weight of the evidence against the person;

14          (3) the history and characteristics of the person including, among other considerations,

15          employment, past conduct and criminal history, and record of court appearances; and

16          (4) the nature and seriousness of the danger to any person or the community that would be posed

17          by the person’s release.

18 18 U.S.C. § 3142(g).

19          Given the nature of the crimes as alleged, as well as the history and characteristics of the

20 defendant, the Court determines that, on the record before it, there is no condition or combination of

21 conditions of release that can reasonably assure the safety of any other person and the community and

22 Defendant’s appearance as required without a secured bond of at least $50,000. Accordingly, pursuant

23 to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

24          (1) Defendant is committed to the custody of the United States Marshals Service for confinement

25          in a correctional facility;

26          (2) Defendant be afforded reasonable opportunity for private consultation with his counsel; and

27          (3) on order of a court of the United States or on request of an attorney for the government, the

28 person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to an

     [PROPOSED] DETENTION ORDER
     CASE NO. CR-18-607-CRB
 1 //
   authorized Deputy United States Marshal for the purpose of any appearance in connection with a court
 2
   proceeding.
 3

 4
     IT IS SO ORDERED.
 5
           January 25, 2019                           _______________________________
 6                                                    ELIZABETH D. LAPORTE
 7                                                    Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER
     CASE NO. CR-18-607-CRB
